DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 20, 2022 has been considered by the examiner.
	
Response to Arguments
Applicant's arguments filed October 20, 2022 have been fully considered but they are not persuasive. 
Applicants have argued that Geist (U.S. Patent Number 6,771,423) fails to explicitly teach the claimed functionality of the controller.  Although the examiner agrees, the examiner maintains the position that one of routine skill in the art would have found it obvious to program the controller, without undue experimentations, to perform a specified function.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Spitzer (U.S. Patent Number 6,091,546) is used to illustrate the addition of speakers to eyewear and positioned in the side portions.  Applicant’s argument that Spitzer “does not allow the optical pathway to be entirely external of the lens” is a moot point.
It should also be noted that Geist clearly provides motivation for the addition of electronics to the eyeglass as stated below,
“It will still be further understood by one of ordinary skill in the art that audio/visual accessories, such as an audio speaker, a microphone, a camera, etc., may be incorporated into any embodiment of the present invention.” (column 8, line 66-column 9, line 2)


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 39, 41, 42 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geist (U.S. Patent Number 6,771,423) in view of Spitzer (U.S. Patent Number 6,091,546).
With regard to independent claim 39, although Geist teaches an eyeglass apparatus (Figure 2) configured to be worn by a user comprising: a camera (column 8, lines 66-column 9, lines 2); a microphone (column 8, lines 66-column 9, lines 2); a first side portion (Figure 2, element 20, wherein a convention frame comprises a first side portion); a second side portion (Figure 2, element 20, wherein a convention frame comprises a second side portion); a front portion having a left side and a right side (Figure 2, element 20); a first wireless communication circuitry (column 27, line 62-column 28, line 5); and output device; and a controller coupled to at least the camera, the microphone, the first wireless communication circuitry, and the output device (column 8, lines 62-65), wherein the output device includes a speaker (column 8, line 66-column 9, line 2); wherein the eyewear apparatus comprises a lens that allows the user to see user’s vicinity through at least one area of the lens when the eyewear apparatus is worn by the user (column 7, line 54-column 8, line 9), Geist fails to teach such eyewear further comprising a plurality of microphones, however, it should be noted that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co , 193 USPQ 8), such that it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the eyewear, as taught by Geist, with multiple microphones to detect audio as desired.
Geist further fails to explicitly teach such a controller configured to: access data regarding at least images captured by the at least a camera and audio inputs captured by at least the microphone; transmit at least a portion of the data wirelessly via the first wireless communication circuitry from the another apparatus; receive a wireless input via the first wireless communication circuitry from the another apparatus; and output at least a portion of the wireless input to the user via the output device, however, it should be noted that although the claimed functionality of the controller are not explicitly taught, they are implicit functions of the controller such that the wireless access, transmission, reception and output of data via a controller would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the eyeglass apparatus, as taught by Geist, to provide an image to the eyeglass wearer.
Geist also fails to explicitly teach such eyewear the speakers are positioned in the side portions of the eyewear.  In a related endeavor, Spitzer teaches eyewear (Figure 1, element 100) having speakers mounted in the side portions of the eyewear (Figure 11, element 810 and column 7, lines 44-46), wherein the first side portion is coupled to the left side of the front portion, and with the second side portion coupled to the right side pf the front portion (Figure 1, wherein the side portions, i.e., temples, are connected to the left and right sides of the frame front) such that it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the eyewear, as taught by Geist, with the temple mounted speaker, as taught by Spitzer, to provide audio to the wearer. 
Still further, Geist fails to explicitly teach such eyewear wherein the camera has a forward facing lens, however, Geist does suggest the addition of a camera to the eyewear (column 8, line 66-column 9, line 2), such that it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the camera to point forward or reward to capture the desired image.
With regard to dependent claim 41, although Geist in view of Spitzer teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 39, Geist fails to explicitly teach such an eyewear apparatus wherein the first wireless communication circuitry is configured to coupling at least a Bluetooth network to transmit the at least a portion of the data wirelessly to the another apparatus.  However, Geist does teach that the electrical circuitry should be capable of receiving video and computer output signals “via any appropriate mode of wired or wireless signal transmission” (column 27, line 62-column 28, line 3), such that it would have been obvious to one of ordinary skill in the art before the invention was made to modify the wireless transmission, as taught by Geist, with Bluetooth technology, as it is a function equivalent.
With regard to dependent claim 42, although in view of Spitzer teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 39, Geist fails to explicitly teach such an eyewear apparatus wherein the first wireless communication circuitry is configured to coupling at least a Wi-Fi network to transmit the at least a portion of the data wirelessly to the another apparatus.  However, Geist does teach that the electrical circuitry should be capable of receiving video and computer output signals “via any appropriate mode of wired or wireless signal transmission” (column 27, line 62-column 28, line 3), such that it would have been obvious to one of ordinary skill in the art before the invention was made to modify the wireless transmission, as taught by Geist, with Wi-Fi technology, as it is a function equivalent.
With regard to dependent claim 50, Geist in view of Spitzer teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 39, wherein Geist further teaches such eyeglasses wherein the output device comprises a display (Figure 1, element 100).

Claim 46 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geist (U.S. Patent Number 6,771,423) in view of Spitzer (U.S. Patent Number 6,091,546), as applied to claim 39 above, further in view of Nakada (U.S. Patent Publication 2004/0104864).
With regard to dependent claim 46, although Geist in view of Spitzer teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 39, both fail to explicitly teach such an eyewear apparatus comprising a being-worn sensor.  In a related endeavor, Nakada teaches an eyewear apparatus (Figure 1), further comprising a sensor that detects a worn state (Figure 1, elements 109, 110 and 111 and page 5, paragraph [0076], lines 3-4), such that it would have been obvious to one of ordinary skill in the art before the invention was made to modify the eyewear apparatus, as taught by Geist in view of Spitzer, with being-worn sensor, as taught by Nakada, to decrease power consumption when not in use (page 1, paragraphs [0013], lines 3-4).

Claim 49 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geist (U.S. Patent Number 6,771,423) in view of Spitzer (U.S. Patent Number 6,091,546), as applied to claim 39 above, further in view of Kruegle et al (U.S. Patent Number 5,777,715).
With regard to dependent claim 49, although Geist in view of Spitzer teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 39, both fail to explicitly teach such an eyewear apparatus comprising a motion sensor.  In a related endeavor, Kruegle et al teaches an eyewear apparatus (Figure 1), further comprising a motion sensor (column 9, lines 53-54), such that it would have been obvious to one of ordinary skill in the art before the invention was made to modify the eyewear apparatus, as taught by Geist in view of Spitzer, with the motion sensor, as taught by Kruegle et al, to provide image stabilization (column 9, lines 57-59).

Claims 51, 57 and 60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geist (U.S. Patent Number 6,771,423) in view of Spitzer (U.S. Patent Number 6,091,546), as applied to claim 39 above, further in view of DeLeon (U.S. Patent Number 6,301,050).
With regard to dependent claim 51, although Geist in view of Spitzer teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 39, both fail to explicitly teach such an eyewear apparatus wherein the eyewear apparatus comprises a storage medium configured to store at least computer program codes for voice recognition, and wherein at least a term received via at least the first microphone is configured to be recognized based on at least the computer program codes for voice recognition.  In a related endeavor, DeLeon teaches an eyewear apparatus (Figure 1, element 11), further comprising a storage medium configured to store at least computer program codes for voice recognition, and wherein at least a term received via at least the first microphone is configured to be recognized based on at least the computer program codes for voice recognition (column 10, lines 26-34), such that it would have been obvious to one of ordinary skill in the art before the invention was made to modify the eyewear apparatus, as taught by Geist in view of Spitzer, with the voice recognition software, as taught by DeLeon, to activate and control the eyewear apparatus (column 10, 32-34).
With regard to dependent claim 57, although Geist in view of Spitzer teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 39, wherein Geist further teaches the use of a speaker (column 8, line 66-column 9, line 2), Geist in view of Spitzer fail to explicitly teach such an eyewear apparatus wherein the eyewear apparatus comprises a motion sensor and a storage medium configured to store at least computer codes for voice recognition.  In a related endeavor, DeLeon teaches an eyewear apparatus (Figure 1, element 11), further comprising a storage medium configured to store at least computer program codes for voice recognition, and wherein at least a term received via at least the first microphone is configured to be recognized based on at least the computer program codes for voice recognition (column 10, lines 26-34) and a motion sensor (column 12, lines 21-23), such that it would have been obvious to one of ordinary skill in the art before the invention was made to modify the eyewear apparatus, as taught by Geist in view of Spitzer, with the voice recognition software and motion detector, as taught by DeLeon, to activate and control the eyewear apparatus (column 10, lines 29 and 32-34).
With regard to dependent claim 60, although Geist in view of Spitzer in further view of Deleon teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 57, and further teaches the output device to comprise a display (Figure 1, element 100), all fail to explicitly teach such an eyewear apparatus wherein the first wireless communication circuitry is configured for coupling to at least a network selected from a Bluetooth network and an Wi-Fi network.  It should be noted that Geist teaches that the electrical circuitry should be capable of receiving video and computer output signals “via any appropriate mode of wired or wireless signal transmission” (column 27, line 62-column 28, line 3), such that it would have been obvious to one of ordinary skill in the art before the invention was made to modify the wireless transmission, as taught by Geist, with Bluetooth and Wi-Fi technology, as they are function equivalents to the wireless transmission of the prior art.

Claim 53 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geist (U.S. Patent Number 6,771,423) in view of Spitzer (U.S. Patent Number 6,091,546), as applied to claim 39 above, further in view of Fukushima et al (U.S. Patent Number 6,346,929).
With regard to dependent claim 53, although Geist in view of Spitzer teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 39, both fail to explicitly teach such an eyewear wherein an exposure of the camera is configured to be determined based on light in the vicinity of the eyewear apparatus sensed by the eyewear apparatus.  In a related endeavor, Fukushima et al teaches an eyewear apparatus (Figure 2, element 10), including a camera (Figure 2, elements 3R and 3L) wherein an exposure of the camera is configured to be determined based on light in the vicinity of the eyewear apparatus sensed by the eyewear apparatus(column 4, lines 20-23), such that it would have been obvious to one of ordinary skill in the art before the invention was made to modify the eyewear apparatus, as taught by Geist in view of Spitzer, with exposure control, as taught by Fukushima et al, to provide an in focus image (column 4, lines 26-27).

Claim 54 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geist (U.S. Patent Number 6,771,423) in view of Spitzer (U.S. Patent Number 6,091,546), as applied to claim 39 above, further in view of Takahashi et al (U.S. Patent Number 5,144,344).
With regard to dependent claim 54, although Geist in view of Spitzer teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 39, both fail to explicitly teach such an eyewear wherein the eyewear apparatus is configured to be worn over another eyewear worn by the user.  In a related endeavor, Takahashi et al teaches an eyewear apparatus (Figure 2, element 4), wherein the eyewear apparatus is configured to be worn over another eyewear worn by the user (column 2, lines 23-25), such that it would have been obvious to one of ordinary skill in the art before the invention was made to modify the eyewear apparatus, as taught by Geist in view of Spitzer, to be worn over a secondary pair of eyewear, as taught by Takahashi et al, to provide vision correction for the user without slipping (column 2, line 25).

Allowable Subject Matter
Claims 1-38, 45, 56, 64 and 66-71 are allowed.
Claims 40, 44, 47, 48, 52, 58, 59, 62 and 63 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claims 1-38, 40, 44, 45, 47, 48, 52, 58, 59, 62, 63, 70 and 71, the reasons for allowance are as set forth in the Office Actions mailed on October 20, 2020; March 8, 2021; May 13, 2021; and January 24, 2022 and Applicant’s Remarks (page 22, fourth paragraph-page 23, first paragraph), filed April 26, 2022.
With respect to claims 56, 64 and 66, the reasons for indicating allowable subject matter are as set forth in the Office Action mailed September 6, 2022 and Applicant’s Remarks (page 25, first and second paragraphs), filed October 20, 2022.
With regard to dependent claims 67-69, claims 67-69 depend, either directly or indirectly, from independent claim 66 and therefore are allowable based on their dependence of independent claim 66.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
22 November 2022